                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JOSE DANIEL CASTILLO-ANTONIO,
                                   7                                                      Case No. 18-cv-04593-HSG
                                                        Plaintiff,
                                   8                                                      ORDER ADOPTING MAGISTRATE
                                                 v.                                       JUDGE'S REPORT AND
                                   9                                                      RECOMMENDATION REGARDING
                                         MUA LAM, et al.,                                 MOTION FOR DEFAULT JUDGMENT
                                  10
                                                        Defendants.                       Re: Dkt. Nos. 14, 10
                                  11

                                  12          The Court has reviewed Magistrate Judge Laporte’s Report and Recommendation Re
Northern District of California
 United States District Court




                                  13   Motion for Default Judgment. The time for objections has passed and none were filed. The Court

                                  14   finds the Report correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  15          IT IS HEREBY ORDERED that the Motion for Default Judgment is GRANTED. The

                                  16   Clerk shall enter judgment in accordance with the Report and Recommendation and close the file.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 6/27/2019

                                  19                                                              ________________________
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
